Citation Nr: 1225674	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for and acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), but not including service connected depression.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970 and from March 1971 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  He has withdrawn a claim for service connection for the residuals of a heart attack.  Service connection has been granted for depression.  Nothing noted herein affects that grant.

The Veteran was rescheduled for a Travel Board hearing for April 2012, and received notice of the hearing in February 2012.  In April 2012, the Veteran indicated that the hearing was scheduled too far from his home, and that he wished to have his appeals forwarded to the Board.  As such the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) .

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been granted for depression.

2.  The Veteran does not have a diagnosis of posttraumatic stress disorder or other psychiatric disorder (other than depression) that is related to service.



CONCLUSION OF LAW

The criteria for establishing service connection for PTSD or other acquired psychiatric disorder (other than depression) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a September 2005 letter provided notice to the Veteran of the evidence and information needed to substantiate her initial claim for service connection.  During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in a July 2010 letter.  The claims were readjudicated by the RO in a November 2011 Supplemental Statement of the Case.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect). 

Further attempts to obtain additional evidence would be futile.  In this regard, the Board acknowledges that the record indicates that the Veteran is in receipt of retirement benefits from the Social Security Administration (SSA).  The SSA was unable to locate the medical evidence associated with this grant of benefits, and the Veteran did not respond to an email requesting any copies he may have of his SSA records.  The Veteran was afforded a VA psychiatric examination in September 2011.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of entitlement to service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evaluation, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In March 2005, the Veteran filed a claim of entitlement to service connection for PTSD.  To accompany his claim, he provided information on stressors he encountered during service in the Republic of Vietnam, which included nightly mortar and rocket attacks.

In December 2003, the Veteran underwent a VA psychiatric clinical assessment where he was noted to have a significant substance (alcohol) use history.  The diagnostic impression noted the need to rule out: bipolar or major depressive disorder, anxiety disorder (i.e. PTSD), organic brain syndrome, and cannabis and alcohol dependence.

In June 2004, the Veteran requested VA treatment for substance abuse.  He was provided DSM-IV diagnoses of alcohol dependence and depression.  He was referred for residential treatment.

In September 2011, the Veteran was afforded a VA psychiatric examination.  Following examination and review of the claims file, the examiner diagnosed the Veteran with major depression.  The examiner noted that he had some PTSD symptoms which started when he returned home from Vietnam, but that his symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria because the Veteran's symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted the Veteran met the DSM-IV criteria for depression, and opined that his depression was related to his military service.

In an October 2011 Statement of the Case, the RO granted entitlement to service connection for depression, with an initial rating of 10 percent, effective September 22, 2011.

Service treatment records are negative for any complaints or findings of PTSD or other acquired psychiatric disorder.  At the Veteran's December 1971 service separation examination, his psychiatric state was evaluated as normal and he denied nervous trouble of any sort and depression or excessive worry.

While the Board acknowledges that the December 2003 VA treatment record sought to rule out a diagnosis of an anxiety disorder, and that the Veteran reported a history of a diagnosis of PTSD during his 2011 VA examination, such evidence did not involve the application of the requisite DSM-IV criteria.  In this regard, to the extent that the Veteran himself believes that he suffers from PTSD, the Board notes that he is competent to report his psychiatric symptoms, but that, as a lay person without medical training, he is not competent to opine on matters requiring medical expertise, such as the diagnosis and etiology of specific mental disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board concludes that such diagnostic assessments are entitled to no probative weight with regard to whether the Veteran meets the diagnostic criteria for PTSD.  Thus, no probative medical evidence of record establishes that the Veteran's reported symptoms have met the criteria for a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  He has not been objectively shown to have had PTSD at any time since service.

As the Veteran's September 2011 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's psychiatric symptoms and their effect on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Here, the Veteran has been granted service connection for the acquired psychiatric disorder for which he has been diagnosed (depression).  VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14.  It is the Veteran's overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings covering the same disability are combined, it is called "pyramiding."  Id.  Here, the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for major depression (Diagnostic Code 9434) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  

Here, the Veteran does not have a DSM-IV diagnosis of PTSD, and the symptoms he attributes to his "PTSD" are the same symptoms attributed to his service-connected depression.  Even if he had a separate diagnosis of PTSD, a separate evaluation would not be warranted due to the overlapping symptoms.  As there is no competent medical evidence of a diagnosis of PTSD, and the Veteran's psychiatric symptoms have been attributed to his service-connected depression, the Board finds that a separate finding of entitlement to service connection for PTSD or other psychiatric disorder is not warranted.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and other than service connected depression is denied.


REMAND

The Veteran believes that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  Treatment records show the Veteran was noted to have "possible hypertension" in May 2000, and was diagnosed with diabetes mellitus in 2003.  A March 2001 treatment record noted he did not have diagnoses of hypertension or diabetes at that time.

While the Veteran's September 2010 VA diabetes mellitus examination noted the Veteran had been diagnosed with hypertension roughly ten years prior, the examination did not include a full hypertension history or an opinion regarding its etiology.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, while the Veteran's service treatment records do not show high blood pressure, he has presented a secondary service-connection theory of entitlement.  A medical opinion is necessary to determine whether his diabetes mellitus caused or aggravated his hypertension.  It is also noted that he is service connected for renal impairment, and an opinion as to whether hypertension may be related to renal impairment is also needed.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, which have treated the Veteran for hypertension, diabetes, or renal impairment, since 2000.   After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case. 

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether: (1) it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was incurred during active service; or (2) in the alternative, whether it is at least as likely as not that his hypertension was caused or aggravated (beyond the natural progression of the disease) by service-connected diabetes mellitus; or (3) whether it is at least as likely as not that the hypertension was caused or aggravated by his service connected renal impairment.  If the examiner determines that the Veteran's diabetes mellitus or renal impairment has aggravated his hypertension, the examiner is requested to indicate, if possible, the degree of increase in severity of the hypertension.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


